Citation Nr: 1450129	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954.  He was a recipient of the Purple Heart.  The Veteran died in December 2009; the appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO denied the Veteran's increased rating claims, including a claim for a TDIU.  In October 2005, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007. 

In November 2009, the Veteran and the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file. 

After the Veteran died in December 2009, the appellant filed a request to continue the Veteran's appeal pursuant to the newly-enacted Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  See 38 U.S.C.A. § 5121A (West 2002).  Thereafter, in April 2011, the RO determined that the appellant could properly be substituted as the claimant in the pending appeal and, as such, issued a supplemental SOC (SSOC) as to the claims identified on the title page and above, for accrued benefits purposes. 

In March 2012, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

In July 2012, the Board remanded the increased rating claims, as well the claim for a TDIU, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional evidentiary development.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a January 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

Thereafter, in February 2014, the Board adjudicated the increased rating claims on appeal but, again, remanded the TDIU claim to the RO/AMC, for additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the TDIU claim (as reflected in a September 2014 SSOC and returned the matter to the Board for further consideration.

In October 2014, the undersigned granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic files contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A November 2014 review of Virtual VA reveals VA treatment records dated from March 2007 to January 2010, which were considered in the January 2013 supplemental statement of the case (SSOC), while VBMS contains an October 2014 Written Brief Presentation from the appellant's representative.  The remainder of the documents in the VBMS and Virtual VA files are either duplicative of the evidence in the paper claims file or are irrelevant to the claim remaining on appeal.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  For the period from the April 2005 filing of the claim for a TDIU until the Veteran's death in December 2009, the Veteran's service-connected disabilities met the percentage requirements for a schedular TDIU; however, no such disability(ies) was/ were shown to prevent him from obtaining or retaining substantially gainful employment at point pertinent to the period in question.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the purpose of accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In this case, the Veteran was sent a notice letter in connection with the TDIU claim presently on appeal in May 2005, prior to the denial of the TDIU claim in the September 2005 rating decision on appeal.  Moreover, the April 2007 SOC and numerous Supplemental SOCs issued thereafter, including most recently in September 2014, again informed the Veteran and the appellant of the criteria necessary for a TDIU, and reflect readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of these notices.  Additionally, the appellant has been active in pursuing this claim, and has not alleged a deficiency in notice.  Thus, the Board concludes that any error in or omission of notice compliant with 38 U.S.C.A. § 5103(a) in this case has not precluded the appellant from effectively participating in the processing of this claim. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of VA records and examination reports.  Also of record and considered in connection with this appeal is the Veteran's application for a TDIU, the transcript of the appellant's Board hearing, as well as various statements written by the Veteran, the appellant, and the appellant's representative, on her behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As for the March 2012 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

The undersigned Veterans Law Judge identified the issues then on appeal, including the claim for a TDIU, for the purpose of accrued benefits.  Specific to this claim, information was solicited regarding the severity of the Veteran's service-connected disabilities throughout the appeal period and their impact on his employability, to include and when he retired.  Therefore, not only was the issue on appeal "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  Although the undersigned did not explicitly suggest the submission of specific evidence, discussion during the hearing revealed the need for further development, as directed in the subsequent July 2012 and February 2014 remands.  

The Board also finds that that there has been substantial compliance with the Board's prior remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Most recently, in February 2014, the Board directed that the RO/AMC obtain a medical opinion regarding whether the Veteran was rendered unemployable as a result of his service-connected disabilities at any point from his April 2005 TDIU claim until his death in December 2009.  In May 2014, a VA physician reviewed the evidentiary record and provided the requested opinion.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  

However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases-and pursuant to specifically prescribed procedures-when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 3.321(b)(a) and 4.16(b). 

In this case, prior to the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) (rated as 50 percent disabling); severe fracture of the right femur, status post shell fragment wound (SFW), Muscle Group XIV and XV (rated as 40 percent disabling); lumbosacral spine degenerative joint disease (DJD) (rated as 20 percent disabling); residuals of SFW to the left back, Muscle Group I (rated as 10 percent disabling); residuals of SFW to right lower leg and ankle, muscle group XI (rated as 10 percent disabling); left and right hip DJD (separately rated as 10 percent disabling); radiculopathy of the left and right lower extremity (separately rated as 10 percent disabling); right lower extremity shortening (rated as 10 percent disabling); and left buttock scarring (rated as 0 percent disabling).  

Pertinent to the period under consideration in this appeal, the Veteran's combined rating was 80 percent, effective April 21, 2005; and 90 percent, effective April 26, 2009.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, although the claim was previously expanded to include consideration of an extra-schedular TDIU, for the period in question, the percentage requirements for award of a schedular TDIU were met.  See 38 C.F.R. § 4.16(a).  The remaining question, however, is whether any of those disabilities-individually or in concert-rendered the Veteran unemployable.

The relevant inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Review of the record shows the Veteran retired from his job of 27 years as an electronic technician in January 1999.  On his formal claim for TDIU benefits, the Veteran reported that he was eligible for retirement in 1999 and that he retired because he realized he could not physically continue.  See May 2005 VA Form 21-8940.  When the Veteran was afforded a battery of VA examinations in February 2007, he consistently reported that he was eligible for retirement because of age or duration of work, not because of any particular disability.  See VA examination reports dated February 2007.  

In July 2005, the Veteran was afforded a VA general medical examination to obtain information upon which to determine whether he was unemployable due to his service-connected residual right thigh disability, i.e., shell fragment wound residuals of the right thigh with severe fracture of the right femur.  The VA examiner noted that, due to the service-connected residual right thigh disability, the Veteran experienced daily pain with decreased ability to ambulate or bear weight on the right lower extremity.  The VA examiner also stated that the Veteran was considered unemployable due to the impairment of the right thigh.  Notably, the July 2005 VA examiner did not distinguish between physical and sedentary employment and did not discuss to what extent, if any, the service-connected residual right thigh disability impacted the Veteran's ability to perform each type of employment, including as shown by the objective medical evidence of record.  

By contrast, in May 2014, a VA physician reviewed the claims file and noted the functional effects caused by each of the Veteran's service-connected disabilities during the time period in question.  The VA physician first opined that the Veteran's service-connected PTSD and buttocks scarring would not have prevented him from performing any form of gainful employment.  In this regard, he noted that mental health treatment notes show the Veteran's PTSD was being treated, that he was able to cope with medication, and that his efforts to stay as busy as possible were assisting him in dealing with PTSD.  The physician also noted that the Veteran's buttocks scarring had been stable for decades, without significant residuals.  

The VA physician further opined that all other service-connected disabilities-including residuals of SFW affecting the right upper leg, left back, and right lower leg, lumbosacral spine DJD, right and left lower extremity radiculopathy, left hip DJD, and right leg shortening-would have prevented physical employment, but not sedentary employment, as confirmed by treatment records, including objective imaging data, the extent of medications, documented physical examination findings, and the lack of intensive treatment needed for the listed conditions.  In this regard, the VA physician noted that treatment records show the Veteran's conditions were affecting his ability for prolonged walking and standing but not his sedentary duties.  

He also noted that, on the other hand, the Veteran's nonservice-connected disabilities of COPD and advanced heart failure severely limited even minimal activities of daily living during the time period in question.  In this regard, the VA physician noted the objective findings shown in the treatment records and also the rapid progression of his treatment, including admission to the hospital.  

In this case, the Board finds that the competent, probative evidence in this case-in particular, the extensive treatment records, the reports of a battery of VA examinations for evaluating the severity of the Veteran's service-connected disabilities, and the May 2014 opinion based on full consideration of such evidence, along with the Veteran's and appellant's assertions-constitutes persuasive evidence on the unemployability question.  Notably, the May 2014 VA opinion addressed whether the Veteran's service-connected disabilities affected physical and sedentary employment, and included a discussion of the functional effects caused by each service-connected disability, whereas the July 2005 VA opinion that merely provided a blanket statement that the Veteran was considered unemployable, without addressing whether the service-connected residual right thigh disability affected sedentary employment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Notably, aside neither the appellant nor her representative has presented or identified any competent, probative evidence or opinion that supports a finding that, despite the objective evidence of record, the Veteran was effectively rendered unemployable due to his service-connected disability(ies) at any point pertinent to this appeal.  

Furthermore, to whatever extent the appellant attempts to establish entitlement to a TDIU on the basis of the assertions made by her and/or the Veteran prior to his death, the Board emphasizes that neither has been shown to possess expertise in medical or vocational matters.  See e.g., 38 C.F.R. § 3.159(a).  Hence, the lay assertions in this regard have no probative value.  

In sum, competent, probative evidence weighs against a finding that the Veteran's service-connected disability(ies) rendered him unemployable at any point from the April 2005 TDIU claim until his death in December 2009.  

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the purpose of accrued benefits, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


